Citation Nr: 1310594	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability

2.  Entitlement to service connection for a bilateral hip disorder.  

3.  Entitlement to service connection for bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to September 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  A Travel Board hearing was held in these matters In April 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In April 2012, the appellant was afforded a Travel Board hearing before an Acting Veterans Law Judge who is no longer with the Board.  As he is entitled to a hearing before the Veterans Law Judge who decides his appeal, in February 2013 he was offered the opportunity to elect to have another Board hearing in the matters if he so desired.  He responded that he desired to have another Travel Board hearing at the Waco, Texas RO.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

